        Case 1:21-cr-00004-DAD Document 20 Filed 03/31/21 Page 1 of 2


 1   [HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     MANUEL VILLAREALL
 7
                                        IN THE UNITED STATES DISTRICT COURT
 8
                                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
      UNITED STATES OF AMERICA,                         Case No. 1:21-CR-0004-DAD
11
                                 Plaintiff,             ORDER FOR RELEASE
12
      vs.
13
      MANUEL VILLAREALL,
14
                                Defendant.
15
16
17                                                   ORDER
18              The above captioned defendant, Manuel Villareall, shall be released from the Fresno
19   County Jail to the custody of Kevin Mitchel, an employee of the Federal Defenders of the
20   Eastern District of California, for immediate transport to Turning Point Quest House, on
21   Thursday, April, 1, 2021 at 8:00AM.
22
23   IT IS SO ORDERED.
24
     Dated:          March 30, 2021                                /s/   Sheila K. Oberto             .
25                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28

     ddA
       Villareall: order for release                     -1-
        Case 1:21-cr-00004-DAD Document 20 Filed 03/31/21 Page 2 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     ddA
       Villareall: order for release       -2-
